 

Exhibit 10.1

 

WARRANT EXCHANGE AGREEMENT

 

This Warrant Exchange Agreement (this “Agreement”) is entered into as of April
29, 2020, by and among Marrone Bio Innovations, Inc., a Delaware corporation
(the “Company”), Ospraie Ag Science LLC (“Ospraie”), Ardsley Partners Renewable
Energy Fund, L.P. (“Ardsley”), National Securities Corporation (“NSC”), Ivan
Saval (Mr. Saval, together with NSC, Ospraie and Ardsley, the “OAI Investors”
and each, an “OAI Investor”), Ivy Science & Technology Fund (“IS&T”) and Ivy VIP
Science & Technology (“Ivy VIP” and, together with IS&T, the “Waddell
Investors”, and the Waddell Investors, together with the OAI Investors, the
“Investors”).

 

RECITALS

 

WHEREAS, pursuant to the terms of that certain securities purchase agreement,
dated as of December 15, 2017, and that Certain Warrant Amendment and Plan of
Reorganization Agreement, dated as of August 6, 2019 (the “Prior Warrant
Reorganization Agreement”), each OAI Investor is the holder, as of the date
hereof, of warrants (collectively, the “OAI Outstanding Warrants”) representing
the right to acquire up to that number of shares of the Company’s common stock,
par value $0.00001 per share (the “Common Stock”) set forth opposite such OAI
Investor’s name in column 3 on the Schedule of Investors attached hereto as
Exhibit A (the “Schedule of Investors”);

 

WHEREAS, pursuant to the terms of that certain purchase agreement, dated as of
August 20, 2015, and that certain amendment, dated as of December 15, 2017, to
the senior secured promissory notes, dated as of August 20, 2015, each Waddell
Investor is the holder, as of the date hereof, of warrants (collectively, the
“Waddell Outstanding Warrants”, and the Waddell Outstanding Warrants, together
with the OAI Outstanding Warrants, the “Outstanding Warrants”) representing the
right to acquire up to that number of shares of Common Stock set forth opposite
such Waddell Investor’s name in column 3 on the Schedule of Investors.

 

WHEREAS, the Company and the Investors desire to enter into a transaction
pursuant to which (i) all of the Outstanding Warrants set forth opposite each
Investor’s name in column 3 of the Schedule of Investors shall be exchanged for
warrants in the form of Exhibit B hereto (the “New Warrants”) representing, in
the aggregate for such Investor, the right to receive the number of shares of
Common Stock set forth opposite such Investor’s name in column 4 of the Schedule
of Investors (collectively, the “New Warrant Shares” and the New Warrant Shares,
collectively with the New Warrants, the “Securities”), (ii) the New Warrants
shall expire according to the schedule set forth on Exhibit C hereto (the
“Expiration Schedule”) and (iii) the Investors shall exercise certain of the New
Warrants on or prior to May 1, 2020;

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit D (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act of 1933, as amended
(the “1933 Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws; and

 

WHEREAS, the parties intend for the exchange of Investor’s Outstanding Warrants
for New Warrants contemplated pursuant to this Agreement to be treated as a
“reorganization” within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended and for this Agreement to constitute a “plan of
reorganization” for purposes of Section 368 and the regulations thereunder.

 

   

 

 

NOW, THEREFORE, in consideration of the premises, and for the consideration
herein set forth the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

AGREEMENT

 

  1. Warrant Exchange and First Tranche Exercise.

 

  (a) Warrant Exchange. Without any action on the part of the Company, any
Investor, or any other party, effective upon the Closing (as defined below),
each Investor shall automatically exchange all of such Investor’s Outstanding
Warrants for New Warrants representing the right to receive, in the aggregate,
the number of shares of Common Stock set forth opposite such Investor’s name in
column 4 of the Schedule of Investors. The New Warrants of each Investor shall
expire in accordance with (and the executed agreements with respect to the New
Warrants, when issued, shall reflect) the Expiration Schedule. Effective at the
Closing, each Outstanding Warrant shall automatically be cancelled.         (b)
First Tranche Exercise. Notwithstanding any provision of the First Tranche
Warrants (as defined in the Expiration Schedule) to the contrary, the Investors
hereby agree to exercise all of the First Tranche Warrants, and to pay the
applicable cash exercise price therefor to the Company, on or before May 1, 2020
(and, for the avoidance of doubt, if any Investor fails to deliver an exercise
notice with respect to the First Tranche Warrants on or before May 1, 2020, an
exercise notice for the full cash exercise of such First Tranche Warrants shall
be deemed to have been given as of May 1, 2020, and the full cash purchase price
for the exercise of such Investor’s First Tranche Warrants shall still be due
and payable as of May 1, 2020).

 

  2. Closing. The Closing shall occur immediately upon the execution of this
Agreement and the Registration Rights Agreement by all of the parties hereto and
thereto via electronic exchange of documents.         3. Delivery of New
Warrants. The Company shall not be obligated to issue paper instruments
representing the New Warrants pursuant to the terms of this Agreement unless the
paper instruments representing the Outstanding Warrants for which such New
Warrants were exchanged pursuant to Section 1(a) are delivered to the Company,
or the Investor notifies the Company that such paper instruments have been lost,
stolen or destroyed and executes an agreement reasonably satisfactory to the
Company to indemnify the Company from any loss incurred by it in connection with
such Outstanding Warrants. Notwithstanding the foregoing, upon the Closing in
accordance with the terms of this Agreement, such Investor shall be deemed to be
the holder of the number of New Warrants set forth opposite such Investor’s in
column 4 of the Schedule of Investors with expiration dates reflecting the
Expiration Schedule, and shall receive electronic “PDF” copies of the New
Warrants at the Closing. Paper instruments representing the New Warrants shall
be delivered to each Investor as promptly as practicable following the later of
(a) the Closing, (b) the delivery by such Investor of the paper instruments
representing the Outstanding Warrants for which such New Warrants are to be
exchanged pursuant to Section 1(a), and (c) the lifting of any “shelter in
place” order applicable to the Company or its counsel. Delivery of paper
instruments representing the Outstanding Warrants or of New Warrants may be by
any method of delivery permitted by Section 5(h).

 

 2 

 

 

  4. Representations, Warranties and Covenants of Company. The Company hereby
represents and warrants to the Investors that:

 

  (a) Authorization; Enforcement; Validity. The execution and delivery of this
Agreement, the Registration Rights Agreement and the New Warrants (collectively,
the “Transaction Documents”) by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the New Warrants and the reservation for issuance
and the issuance of the New Warrant Shares issuable upon exercise of the New
Warrants, have been duly authorized by the Company’s Board of Directors (the
“Board”). This Agreement and the Registration Rights Agreement have been duly
executed and delivered by the Company, and constitute, and any New Warrants,
when issued by the Company in accordance with this Agreement will constitute,
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.         (b) Issuance of Securities. The issuance of the New Warrants
are duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, shall be validly issued and free from all preemptive or
similar rights (except for those which have been validly waived prior to the
date hereof), taxes, liens and charges and other encumbrances with respect to
the issue thereof. As of the date hereof, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds the maximum number of New Warrant Shares issuable upon exercise of the
New Warrants (without taking into account any limitations on the exercise of the
New Warrants set forth therein). Upon exercise of the New Warrants in accordance
with the terms of the New Warrants, the New Warrant Shares when issued will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Assuming the accuracy of each of the representations and
warranties of the Investors set forth in Section 4 of this Agreement, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act of 1933, as amended (the “1933 Act”).         (c) Consents.
The Company is not required to obtain any consent from, authorization or order
of, or make any filing or registration with (other than the filing with the SEC
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, any filings pursuant to the Securities
Exchange Act of 1934, as amended, the filing with the Principal Market (as
defined in the New Warrants), and any other filings as may be required by any
state securities agencies), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case, in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof (or in the case of filings detailed
above, will be made timely after the date hereof), and the Company is unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. Subject to receipt of approval of the
Principal Market regarding the listing of the New Warrant Shares, the issuance
by the Company of the Securities shall not have the effect of delisting or
suspending the Common Stock from the Principal Market.

 

 3 

 

 

  (d) Acknowledgment Regarding the Investors’ Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that each Investor is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (as defined in the New
Warrants) (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by
the Investors or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to each Investor’s purchase of the Securities. The Company
further represents that the Company’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Company and
its representatives.         (e) No General Solicitation; Placement Agent’s
Fees. Neither the Company, nor any of its Subsidiaries or affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for Persons engaged by the Investors
or its investment advisor) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each of the Investors
harmless against, any liability, loss or expense (including, without limitation,
reasonable and documented attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. Neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the offer or
sale of the Securities.         (f) No Integrated Offering. None of the Company,
its Subsidiaries or any of their affiliates, nor any Person acting at the
direction of any of the foregoing has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to be integrated with
prior offerings under circumstances that would require approval of stockholders
of the Company for such prior offerings by virtue of such integration for
purposes of any applicable stockholder approval rules, including, without
limitation, under the rules and regulations of the Principal Market.         (g)
Section 16 Matters. Prior to the date hereof, the Company and the Board has
adopted resolutions causing to be exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended, pursuant to Rule 16b-3 the disposition of
Outstanding Warrants pursuant to this Agreement in exchange for New Warrants and
the disposition of any New Warrants as a result of any exercise of New Warrants
and the acquisition of New Warrant Shares as a result of any exercise of New
Warrants by each Investor that is a director or director by deputization, a
true, complete and correct copy of which is attached as Exhibit E.

 

 4 

 

 

  5. Representations and Warranties of the Investors. Each of the Investors,
severally and not jointly, hereby represents and warrants to the Company that:

 

  (a) No Public Sale or Distribution. Such Investor is acquiring the New
Warrants, and upon exercise of the New Warrants (other than pursuant to a
Cashless Exercise (as defined in the New Warrants)) will acquire the New Warrant
Shares issuable upon exercise of the New Warrants, for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, each of
the Investors does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. Such Investors is acquiring the Securities hereunder in the
ordinary course of its business. Such Investor does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities. As used herein, “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any governmental
entity or any department or agency thereof.         (b) Accredited Investor
Status. Such Investor is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D and is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
securities presenting an investment decision like that involved in the purchase
of the securities, including investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to enter this Agreement.         (c) Reliance on
Exemptions. Such Investor understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and each Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of each of the Investors set forth herein in order to determine
the availability of such exemptions and the eligibility of each of the Investors
to acquire the Securities.         (d) Information. Such Investor and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the securities that have been requested by each of the
Investors. Such Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by each Investor or its advisors,
if any, or its representatives shall modify, amend or affect each Investor’s
right to rely on the Company’s representations and warranties contained herein.
        (e) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

 5 

 

 

  (f) Transfer or Resale. Such Investor understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) each Investor shall have delivered to the Company an
opinion of counsel, the form and substance of which shall be reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration under the 1933 Act, or (C) each Investor
provides the Company with reasonable assurance (including, if requested by the
Company, a customary representation letter reasonably acceptable to the Company)
that such Securities can be sold, assigned or transferred pursuant to Rule 144
promulgated under the 1933 Act, as amended, (or a successor rule thereto) (“Rule
144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the U.S. Securities
and Exchange Commission (the “SEC”) thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.         (g) Legends. Such Investor
understands that the book-entry or other instruments representing the New
Warrants and, until such time as the resale of the New Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement, the book-entry representing the New Warrant Shares, except as set
forth below, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such New Warrant
Shares):

 

[NEITHER THE ISSUANCE AND SALE OF THIS SECURITY NOR THE SECURITIES INTO WHICH
THIS SECURITY ARE EXERCISABLE HAVE BEEN] [THIS SECURITY HAS NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR
ASSIGNED ONLY (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (II) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED, INCLUDING RULE 144 UNDER SAID ACT, IN EACH CASE IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AND, IN CASE OF (II) OTHER
THAN PURSUANT TO RULE 144, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NOTWITHSTANDING THE
FOREGOING, AFTER THE DATE THAT IS 180 DAYS FROM ISSUANCE, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

 6 

 

 

    The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the 1933 Act (provided that the Company may require
the holder to deliver a representation statement agreeing and acknowledging that
such Securities will either be sold pursuant to the applicable prospectus or
under Rule 144, that the holder will notify the Company of any other proposed
transfer or disposition of the shares, that the holder will comply with any
applicable provisions of Section 16 under the 1934 Act and Rule 144, and that
the Company’s counsel may rely on such statements in issuing an opinion
permitting the removal of applicable legends or the issuance of New Warrant
Shares without legends), (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
and substance of which shall be reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or (iii)
such holder provides the Company with reasonable assurance (including, if
requested by the Company, a customary representation letter reasonably
acceptable to the Company) that the Securities can be sold, assigned or
transferred pursuant to Rule 144. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance. If the
Company shall fail for any reason or for no reason to issue to the holder of the
Securities on or before the earlier of (x) two (2) Trading Days (as defined in
the New Warrants) and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined below), in each case, after the occurrence of any
of (i) through (iii) above (the initial date of such occurrence, the “Legend
Removal Date”), a certificate without such legend to such holder or to issue
such Securities to such holder by electronic delivery at the applicable balance
account at DTC, and if on or after such Trading Day the holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a “Buy-In”), then the
Company shall, within three (3) Trading Days after the holder’s request and in
the holder’s discretion, either (i) pay cash to the holder in an amount equal to
the holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such unlegended Securities shall terminate, or
(ii) promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Sale Price (as defined in the New
Warrants) of the Common Stock on the applicable Legend Removal Date or on the
date the Company makes the applicable cash payment, whichever is higher. The
Company shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance. As used herein, “Standard Settlement Period”
means the standard settlement period, expressed in a number of Trading Days, on
the Company’s primary Eligible Market (as defined in the New Warrants) with
respect to the Common Stock as in effect on the applicable date of
determination.

 

  (h) Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.

 

 7 

 

 

  (i) Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Investor and shall constitute the legal, valid and binding
obligations of such Investor enforceable against such Investor in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.         (j) No Conflicts. The execution, delivery and performance by
such Investor of this Agreement and the Registration Rights Agreement and the
consummation by each Investor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Investor or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of each Investor to perform its obligations hereunder or consummate the
transactions contemplated hereby and thereby on a timely basis.         (k)
 Ownership. Such Investor is the lawful owner of the Outstanding Warrants
representing the right to purchase the number of Warrant Shares set forth
opposite such Investor’s name in column (3) on the Schedule of Investors and all
rights and benefits incident to the ownership thereof, free and clear of any
liens, claims or encumbrances.

 

  6. Miscellaneous Provisions.

 

  (a) Amendment; Modification. This Agreement may not be amended, modified or
waived without the written agreement of each party hereto.         (b) Waiver.
The parties hereto may (i) extend the time for performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties of the other parties hereto
contained herein or in any document delivered pursuant hereto, and (iii) waive
compliance with any of the agreements of the other parties hereto or
satisfaction of any of the conditions to such party’s obligations contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of a party hereto to assert any of its rights
hereunder shall not constitute a waiver of such rights.         (c) Entire
Agreement. This Agreement, together with the Registration Rights Agreement and
any New Warrants issued hereunder, contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement. The parties hereto
acknowledge and agree that the Prior Warrant Reorganization Agreement is hereby
terminated and shall be of no further force and effect.

 

 8 

 

 

  (d) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.         (e) Headings. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement.         (f)
Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).         (g) Counterparts. This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile or .pdf signature shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or .pdf signature.

 

 9 

 

 



  (h) Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement or any of the other
Transaction Documents must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon delivery, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); (iii) upon
delivery, when sent by electronic mail (provided that the sending party does not
receive an automated rejection notice); or (iv) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:



 

If to the Company:

 

Marrone Bio Innovations, Inc.
1540 Drew Avenue
Davis, CA 95618
Telephone: 530-302-8289
Facsimile: 530-302-0189
Attention: Linda V. Moore, General Counsel
E-mail: lmoore@marronebio.com

 

With a copy (for informational purposes only) to:

 

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Telephone: 415-258-6213
Facsimile: 415-276-7201
Attention: Alfredo B. D. Silva, Esq.
Email: ASilva@mofo.com

 

If to an Investor, to its address, facsimile number and e-mail address set forth
on the Schedule of Investors, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iii) above, respectively.

 

[Signature Pages Follow]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Exchange
Agreement to be duly executed and delivered as of the date first above written.

 

  MARRONE BIO INNOVATIONS, INC.         By: /s/ Linda V. Moore   Name: Linda V.
Moore   Title: EVP, General Counsel and Secretary

 

[Signature Page to Warrant Exchange Agreement]

 

 11 

 

 

  OSPRAIE AG SCIENCE LLC         By: /s/ Jason Mraz   Name: Jason Mraz   Title:
Authorized Signatory         Ardsley Partners Renewable Energy Fund, L.P.      
  By: /s/ Steve Napoli   Name: Steve Napoli   Title: Partner / CFO

 

  /s/ Ivan Saval   Ivan Saval

 

[Signature Page to Warrant Exchange Agreement]

 

 12 

 

 

  Ivy science & technology fund       By: Ivy Investment Management Company, its
investment advisor,         By: /s/ Zachary H. Shafran   Name: Zachary H.
Shafran   Title: Senior Vice President

 

  IVy VIP science & Technology       By: Ivy Investment Management Company, its
investment advisor,         By: /s/ Zachary H. Shafran   Name: Zachary H.
Shafran   Title: Senior Vice President

 

[Signature Page to Warrant Exchange Agreement]

 

 13 

 

 

  NATIONAL SECURITIES CORPORATION         By: /s/ Michael Mullen   Name: Michael
Mullen   Title: Chairman & CEO

 

[Signature Page to Warrant Exchange Agreement]

 

 14 

 

 

EXHIBIT A

 

SCHEDULE OF INVESTORS

 

(1) Investor 

(2) Investor Address



and Facsimile Number

  (3) Total Outstanding Warrant Shares   (4) Total New Warrant Shares  Ospraie
Ag Science LLC  c/o Ospraie Management LLC
437 Madison Avenue, 28th Floor
New York, NY 10022
Attention: Dwight Anderson
Telephone: Email:   30,666,667    21,736,081  Ardsley Partners Renewable Energy
Fund, L.P.  Ardsley Partners Renewable Energy Fund, L.P.
262 Harbor Drive, 4th Floor
Stamford, CT 06902
Attention: Steve Napoli
Facsimile:
Telephone:
Email:   5,333,333    3,780,185  Ivan Saval  Ivan Saval
 
Telephone:
Email:   637,165    446,577  Ivy Science & Technology Fund  c/o Ivy Investment
Management Company
6300 Lamar Avenue
Overland Park, KS 66202
Attn.: Zack Shafran, Senior Vice President
Telephone:
Email:
   7,540,000    3,201,820  Ivy VIP Science & Technology  c/o Ivy Investment
Management Company
6300 Lamar Avenue
Overland Park, KS 66202
Attn.: Zack Shafran, Senior Vice President
Telephone:
Email:
   460,000    195,337  National Securities Corporation  200 Vesey Street, 25th
Floor, New York, NY 10281
Attention: Jonathan Rich, EVP – Head of Investment Banking
Facsimile:
Telephone:   1,340,644    521,855  Total      45,977,809    29,881,855 

 

 15 

 

 

EXHIBIT B

 

FORM OF NEW WARRANT

 

 16 

 

 

EXHIBIT C

 

NEW WARRANT EXPIRATION SCHEDULE

 

Investor  New Warrant Shares in respect of New Warrants with an Expiration Date
of:    

May 1, 2020

(the “First Tranche Warrants”)

  

September 15, 2020

(the “Second Tranche Warrants”)

  

December 15, 2020

(the “Third Tranche Warrants”)

  

March 15, 2021

(the “Fourth Tranche Warrants”)

  

December 15, 2021

(the “Fifth Tranche Warrants”)

  Ospraie Ag Science LLC   2,467,766    1,974,213    9,476,221    4,264,299  
 3,553,583  Ardsley Partners Renewable Energy Fund, L.P.   429,176    343,341  
 1,648,037    741,617    618,014  Ivan Saval   50,701    40,561    194,693  
 87,612    73,010  Ivy Science & Technology Fund   363,513    290,810  
 1,395,889    628,150    523,457  Ivy VIP Science & Technology   22,177  
 17,742    85,160    38,322    31,936  National Securities Corporation 
 59,248    47,398    227,512    102,380    85,317  Total   3,392,581  
 2,714,065    13,027,512    5,862,380    4,885,317 

 

 17 

 

 

EXHIBIT D

 

REGISTRATION RIGHTS AGREEMENT

 

 18 

 

 

EXHIBIT E

 

BOARD RESOLUTIONS

 

 19 

 